Filed 2/1/22 P. v. Williamson CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




 THE PEOPLE,                                                                                   C093213

                    Plaintiff and Respondent,                                     (Super. Ct. No. 20CF02058)

           v.

 SHAWN THOMAS WILLIAMSON,

                    Defendant and Appellant.




         Appointed counsel for defendant Shawn Thomas Williamson filed an opening
brief that sets forth the facts of the case and asks this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal.3d 436 (Wende).) Finding no arguable errors favorable to defendant, we will
affirm the judgment.
                                                  BACKGROUND
         In December 2019, defendant was arrested on a postrelease community
supervision warrant. While in custody in county jail, defendant and another inmate


                                                             1
attacked a third inmate. They beat the victim inmate with their fists for approximately
one minute then refused to answer questions about the attack. The attack left the victim
inmate disoriented and with a laceration behind his ear.
          The People charged defendant with assault by means likely to produce great
bodily injury. (Pen. Code, § 245, subd. (a)(4).) Defendant pleaded no contest to the
assault charge and the trial court sentenced him to three years in state prison.1 The court
ordered defendant to pay various fines and fees and awarded him 140 days of custody
credit.
          Defendant appealed without a certificate of probable cause.
                                        DISCUSSION
          We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of the right to file a
supplemental brief within 30 days from the date the opening brief was filed. More than
30 days have elapsed, and defendant has not filed a supplemental brief.
          Having undertaken an examination of the entire record pursuant to Wende, we find
no errors that would result in a disposition more favorable to defendant.




1      Defendant also pleaded no contest to a charge of misdemeanor failure to appear in
Butte County Superior Court case No. 20CF04823. The trial court sentenced him to a
concurrent one-year term on that conviction.

                                               2
                                 DISPOSITION
     The judgment is affirmed.



                                              \s\
                                          BLEASE, Acting P. J.



We concur:



   \s\
DUARTE, J.



    \s\
KRAUSE, J.




                                      3